         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 1 of 31




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAHARI BAILEY, et al.,                         :
         Plaintiffs                            :        No. 10-cv-5952
                                               :
       v.                                      :
                                               :
CITY OF PHILADELPHIA, et al.,                  :
           Defendants                          :

                     PLAINTIFFS’ REPLY IN SUPPORT OF
            MOTION TO MANDATE RACIAL BIAS REMEDIAL MEASURES

I.     Introduction

       The City’s Response to Plaintiffs’ Motion for Racial Bias Remedial Measures provides

no basis in law or fact to deny the narrow and targeted relief sought by plaintiffs. The requested

remedial measures, in conjunction with the measures on which the parties agree, are necessary to

address and rectify the systemic patterns of racial bias that exist in the stop and frisk practices of

the Philadelphia Police Department (“PPD”). The Response mischaracterizes the claims made

by plaintiffs, rejects the findings of its own statistical expert, and misstates the law governing

this Court’s power to remedy violations of the Consent Decree and the Fourteenth Amendment.

This Reply will address each of the City’s arguments, but we begin with a summary of the basic

flaws in the City’s Response.

       First, the City’s argument that plaintiffs are seeking an Order of Contempt is baseless.

The proposed Order is fully authorized by the Consent Decree which states that the “Court has

the authority . . . to order specific policies, practices and/or other measures that are necessary or

appropriate to ensure compliance with constitutional standards.” ECF No. 16 at 6 (Settlement

Agreement, Class Certification, and Consent Decree ¶ IV(F)). The Consent Decree provides for

a process by which remedial measures may be ordered separate and apart from any contempt
          Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 2 of 31




proceedings, and the current request for remedial measures is fully consistent with the approach

that the parties have engaged in over the past ten years of monitoring the Consent Decree.

        Further, this Motion seeks measures that are fully consistent with the findings of the

experts for the plaintiff and the City identifying patterns of racial disparities and racial bias in

stop and frisk policing and with this Court’s Order of November 12, 2020 mandating a PPD

“comprehensive internal review and investigation into racial bias patterns in stop and frisk

practices.” ECF No. 120 ¶ 1 (emphasis added). To be sure, there have long been grounds for

contempt citations given the lack of full compliance with the Consent Decree requirements that

stops and frisks be supported by reasonable suspicion and that they not be racially biased. That

plaintiffs have not sought contempt, but rather, as in the current Motion, have sought remedial

measures without sanctions, shows just how far afield is the City’s claim that plaintiffs are now

acting in a precipitous manner.

        Second, on the issue of quality of life stops (“QOL”), the City’s argument that

implementation of the proposed remedial measure will deprive the PPD of an essential “crime

fighting tool” is far off the mark. As we show, there is nothing even close to a causative

relationship between QOL stops and shootings in Philadelphia. The notion that requiring an

officer, for example, to instruct a civilian to put away an open liquor container, stop littering, or

cease annoying behavior before engaging in a forceful stop will increase the murder rate in

Philadelphia defies empirical data and common sense. It is not surprising, therefore, that the

City’s own expert has directly rejected this claim.

        Third, the argument that the City lacks sufficient information, data, or benchmarks to

develop disciplinary measures for proven patterns of racially disparate and biased policing

ignores a wealth of data to the contrary and contravenes basic principles of command



                                                   2
           Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 3 of 31




responsibility and internal governance of police departments. The City’s position that no

disciplinary system can presently be developed is a remarkable admission that the PPD

disciplinary code that prohibits bias and discrimination in policing will not (or cannot) be

enforced in the context of the stop and frisk program that has long been plagued by racial

disparities. 1

        Fourth, the City’s argument that no court has previously entered orders prohibiting

racially discriminatory practices in policing or sanctioning police for such practices is a serious

misrepresentation of legal precedent. The United States Supreme Court and the lower federal

courts have consistently provided remedial measures and sanctions for racially discriminatory

practices, and the argument that an order for disciplinary action for proven patterns of racial bias

is “draconian, unwarranted, and wholly unprecedented,” ECF No. 131 (hereinafter “City

Response”) at 1, while strong on rhetoric, is extraordinarily weak on the law and the facts of this

case.

II.     The Factual Record on Racial Disparities and Bias and this Court’s November 12,
        2020 Order

        The City’s factual recitation is a study in misdirection. It starts with a discussion of the

separate matter, not at issue on this Motion, regarding Fourth Amendment requirements of the

Consent Decree, and points to the progress in quality of stops and the overall reduction in the

number of stops. City Response at 2. We agree that there have been some improvements on

Fourth Amendment issues, but even on that matter, the City fails to recognize that ten years after

the entry of the Consent Decree, there is still not compliance with Fourth or Fourteenth

Amendment provisions. Over the past year, both the City and plaintiffs have reported stops


1
        The Disciplinary Code, Section 1-022-10, prohibits “[a]ny act . . . which objectively
constitutes discriminating . . . behavior based on race, color, [or] gender.”

                                                  3
             Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 4 of 31




without reasonable suspicion in the range of 15-20% of all stops, which means that thousands of

stops continue to be made in violation of the Fourth Amendment and the Consent Decree.

Moreover, frisks without reasonable suspicion have been steadily reported by plaintiffs to be in

the 28-37% range, while the City reports frisks without reasonable suspicion in the 18-19%

range. 2

           The City’s historical recitation regarding the issue of racial disparities and racial bias is

also inaccurate. There has never been a dispute in this case as to the fact of racial disparities in

stop and frisk practices, as the PPD records show that racial minorities in the City are stopped

and frisked out of proportion to their population in Philadelphia. See Reports of Plaintiffs and

the City on Fourteenth Amendment Issues. What has been disputed is whether these racial

disparities are explained by non-racial factors. Accordingly, over the years, the experts on both

sides have engaged in court-approved “benchmark” assessments, including regression analysis,

comparison of stops without reasonable suspicion by race, and patterns of policing in different

districts and PSAs. Plaintiffs’ expert, Professor David Abrams, has consistently reported

evidence of unexplained racial disparities on one or more of these benchmarks, while the City’s

experts have disputed these findings. See Reports of Plaintiffs and the City on Fourteenth

Amendment Issues. But whatever may be true for previous years, in 2020, based on a




2
       These reports have been shared between the parties, but not filed with the Court.
However, with still unacceptable rates of stops and frisks without reasonable suspicion, the City
agreed that disciplinary measures were necessary to achieve compliance and on July 9, 2019, this
Court entered an Order mandating discipline for repeated Fourth Amendment violations. ECF
No. 96. The City’s claim that this constituted a “massive overhaul” of the disciplinary system,
City’s Response at 2, is somewhat of an overstatement, but its assertion that “the roll-out of this
platform has not been without issue,” id. at 3, is seriously understated. In fact, it has taken
almost a year and half for the PPD to implement the disciplinary process. We do not burden the
Court with documentary evidence of this delay, but we can provide the relevant information if
requested.
                                                      4
          Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 5 of 31




sophisticated multi-year analysis of racial data, Professor Abrams and the City’s expert, Dr.

Robert Kane, agreed that there were significant and substantial patterns of racial bias in stop and

frisk practices. 3

        Remarkably, the City asserts that these unequivocal findings by the experts only

“appeared [to show] racial disparity that was not explained by crime rates or other factors,” City

Response at 3 (emphasis added), and that the data shows only “racial disparities,” and not

“systemic” patterns of racial bias. Id. at 5-6. Yet, in its official responses to Plaintiffs’ Tenth

Report on Fourteenth Amendment Issue, the City did not contest Professor Abrams’ findings of

racially biased patterns in stops and frisks. See Reports of June 17, 2020 (ECF No. 112-1) and

July 17, 2020 (ECF No. 113). Dr. Kane’s June 17 Report explicitly noted that it would be

“difficult to dispute” the findings of racial bias on the benchmark of stops without reasonable

suspicion by race of the suspect, ECF No. 112-1 at 15-16, and he agreed as well that Black

suspects were “overly represented in PSAs based on racial composition, as well as ‘out of place’

stops.” ECF No. 112-1 at 16. The July 17 Report stated that Dr. Kane had replicated Professor

Abrams’ regressions and in so doing had confirmed the statistically significant findings of the

relationship “between detainee race (African American) and the likelihood of being stopped.”

ECF No. 113. 4


3
     The detailed findings of Professor Abrams on the relevant racial benchmarks are
summarized in Plaintiffs’ Memorandum of Law in Support of Racial Bias Remedial Measures,
ECF No. 130-2.
4
        These filings were not the only statements of the City agreeing that there was racial bias
in stop and frisk practices. On June 12, 2020, in testimony before City Council, then City
Solicitor Marcel Pratt stated:

                  I support the elimination of unconstitutional stop and frisk,
                 including the targeting of Black men and other members of
                 protected classes. We know that the truth is that some police do
                                                  5
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 6 of 31




       Dr. Kane pointed to two other racial bias patterns in stop and frisk practices: (1) In seven

largely Black populated PSAs (or over 10% of all PSAs), Dr. Kane found that the number of

stops were “unusually high,” thus evidencing racial bias in these geographical areas, and (2) in

six PSAs with relatively few Black residents, there was a significantly higher stop rate for

Blacks, a pattern that Dr. Kane characterized as evidence of stops of Blacks for being “out of

place.” ECF No. 112-1 (Kane Report, June 17, 2020) at 6, 8. Of course, because the Fourteenth

Amendment protects every resident of Philadelphia from racially biased policing, these PSAs

were more than mere “outliers,” and Professor Abrams found that highly disparate racial policing

was evident in over half of the City’s PSAs. See ECF No. 114 (Plaintiffs’ Reply Report on

Fourteenth Amendment Issues).

       Based on these findings, plaintiffs requested measures to remedy the violations of the

Consent Decree and the Fourteenth Amendment. In response, the City acknowledged the finding

of racially discriminatory patterns, but it proposed a “root cause analysis” of the reasons for this

racial discrimination. Plaintiffs agreed to this process and the parties jointly submitted a

proposed Order that this Court approved on November 12, 2020, requiring the Philadelphia

Police Department (“PPD”) to conduct a “comprehensive internal review and investigation into

racial bias patterns in stop and frisk practices.” ECF No. 120 at 1 (emphasis added).




               target people of color, particularly Black men for stop and frisk.
               And I think if you deny that, you are intellectually dishonest or
               something else. It’s easy to corroborate. You know, the
               supporting empirical data, anecdotal data and as we saw earlier,
               some of us who can do it through personal experience.

Hearing, June 12, 2020, at 80 (emphasis added).


                                                  6
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 7 of 31




       Dr. Kane was tasked by the City to lead this root cause analysis and “based on a wealth

of data,” City Response at 3, Dr. Kane reiterated the earlier findings that he and Professor

Abrams had made on racially biased patterns in stop and frisk practices. 5 Dr. Kane also

concluded that the more discretionary the grounds for a stop and the more that stops were

conducted by tactical units as opposed to local district officers, racial disparities increased. ECF

No. 130-2 (Action Plan) at 14.

       The City downplays Dr. Kane’s findings and ignores several core findings. For example,

the City suggests that the Action Plan reflected what might be expected in a stop and frisk

program: higher rates of stops of Blacks in majority Black PSAs, while in majority White PSAs,

“mostly White individuals [were] stopped.” City Response at 4. This assertion fails to appreciate

the extraordinary impact of what Dr. Kane has correctly labeled the “out of place” factor in stops

of Blacks in majority White PSAs, including data that shows that in predominantly White PSAs,

Blacks were stopped at rates up to 15% higher than Whites. In PSA 12, for example, with a

Black population of 3%, Blacks comprised 42% of the stops. See ECF No. 114 at 21 (Table 4).

For a full accounting of the overwhelming evidence relied upon by Dr. Kane and Professor

Abrams, see Plaintiffs’ Memorandum of Law in Support of Motion, ECF No. 130-2 at 3-5.

        In any event, rather than accepting the findings of its own Action Plan, the City re-

characterizes the Action Plan as “a starting point” and unilaterally requested the Police Advisory

Commission (“PAC”) to “further ascertain pertinent information . . . to make evidence-based

recommendations about how the [PPD] might create new policies and/or directives to reduce

racial disparities in stops and frisks.” City Response, at 5 (emphasis in original). The City fails



5
        Dr. Kane’s Action Plan is attached as Exhibit A to the Memorandum of Law in Support
of Plaintiffs’ Motion to Mandate Racial Bias Remedial Measures. ECF No. 130-2 at 18-38.

                                                 7
           Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 8 of 31




to explain the nature of this “pertinent information” or to explain what data Dr. Kane might have

lacked in preparing the Action Plan. Still, as we stated in our Motion, we have no objection to

further studies by PAC, and Professor Abrams stands ready to engage with the PAC, but not at

the cost of additional delays.

          The City’s professed “willingness to make massive, wide-ranging overhauls in the area of

stop-and-frisk,” City Response at 5, is difficult to credit, when it continues to postpone the

implementation of critical remedial measures. Our proposals are fully “evidence-based” on the

relevant findings of Dr. Kane and Professor Abrams and the City’s court-ordered Action Plan

and there is no justification for further delay in addressing the issue. 6 And it is ironic, that after

ten years of monitoring and continuing lack of compliance with the Consent Decree, that the City

now blames plaintiffs for their supposed refusal “to wait for anything, even when the relief they

seek is simply unsupported by any historical precedent within the United States, or any case law

whatsoever.” Id. (emphasis in original).

          As we now show, the requested relief is hardly the product of baseless loss of patience

with current violations of the Consent Decree, and the remedial measures are narrowly targeted

and supported by the very “evidence” that the City states is necessary as a predicate to such

relief.




6
       There are questions concerning what progress, if any, the PAC has made in this process.
At a minimum, the City should immediately report to the Court what data has been provided,
what reviews and analysis are being conducted, and the target date for a final report.
                                                   8
          Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 9 of 31




III.         Argument

        A.      The Court’s Authority to Order Remedial Measures

        The argument that this Court does not have the power to enter orders to remedy racial

discrimination in stop and frisk policing is wholly without foundation. 7 The Consent Decree

specifically authorizes the Court to order “specific policies, practices and/or other measures that

are necessary or appropriate to ensure compliance with constitutional standards.” ECF No. 16 at

6 (Settlement Agreement, Class Certification, and Consent Decree ¶ IV(F)). Further, with

specific reference to the issue before this Court, the Consent Decree states that “[n]on-

compliance under the Fourth Amendment and Pennsylvania Constitution may be found where

the evidence proves that there are significant racial disparities that are not explained by non-

racial factors for such disparities . . .” Id. ¶ IV(H). It is precisely this standard that the experts

have applied in finding patterns of racial disparities and racial bias.

        Courts have also long recognized that injunctive relief is appropriate to correct

discriminatory practices and in so doing have overridden state statutes and administrative

practices that authorized discrimination. See Swann v. Charlotte-Mecklenburg Bd. of Ed., 402

U.S. 1, 15 (1971) (“[T]he scope of a district court’s equitable powers to remedy past wrongs is

broad, for breadth and flexibility are inherent in equitable remedies.”); Hunter v. Underwood,

471 U.S. 222, 227 (1985) (heightened scrutiny of state practices on a showing of racially

discriminatory practices); Floyd v. City of New York, 959 F. Supp. 2d 668 (S.D.N.Y. 2013)

(broad remedial orders for both Fourth and Fourteenth Amendment violations in stop and frisk

practices). Where “there is a persistent pattern of police misconduct, injunctive relief is



7
         The argument that plaintiffs are in effect requesting a finding of contempt, City Response
at 6-7, is patently inaccurate. As discussed, there is no request for a contempt finding or for
sanctions, even though such a motion would be fully supported.
                                                   9
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 10 of 31




appropriate.” Allee v. Medrano, 416 U.S. 802, 815 (1974). Further, statistical evidence “may for

all practical purposes demonstrate unconstitutionality because in various circumstances the

discrimination is very difficult to explain on nonracial grounds.” Washington v. Davis, 426 U.S.

229, 242 (1976).

       These principles have led to court intervention in a variety of policing practices,

including in stop and frisk programs. In Rodriguez v. California Highway Patrol, 89 F. Supp. 2d

1131, 1141 (N.D. Cal. 2000), plaintiffs properly stated an Equal Protection claim by statistical

evidence and other facts that proved discriminatory intent of the California Highway Patrol. The

court determined that the agency refused to address racially discriminatory practices on the part

of their officers. Similarly, in Maryland State Conf. NAACP Branches v. Maryland Dep’t of

State Police, 72 F. Supp. 2d 560, 566 (D. Md. 1999), the court relied on statistical evidence to

support a ruling of discriminatory differential treatment of minority motorists sufficient to

provide notice to supervisors of stops, detentions, and searches made on the basis of race. See

also, National Congress for Puerto Rican Rights by Perez v. City of New York, 191 F.R.D. 52, 54

(S.D.N.Y. 1999) (court found a “regular policy of racial profiling by law enforcement agencies –

that is, making law enforcement decisions on the basis of racial stereotypes” and that this pattern

of stops constituted “a policy containing an express racial classification.”); United States v.

Laymon, 730 F. Supp. 332 (D. Colo. 1990) (statistical pattern and other evidence established

unconstitutional racial targeting in stops and searches).

       In Floyd v. City of New York, 959 F. Supp. 2d 540 (S.D.N.Y. 2013), as here, plaintiffs

challenged an expansive stop and frisk program on Fourth and Fourteenth Amendment grounds.

To prove racial discrimination, the plaintiffs relied heavily on statistical evidence showing large

racial disparities in stops which by regression analysis were not explained by non-racial factors.



                                                 10
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 11 of 31




In selecting an appropriate benchmark for measuring racial bias in stops, the court adopted

regression factors highly similar to those used by Professor Abrams and Dr. Kane, including

local population demographics and local crime rates. Id., at 584.

       The court ordered remedial measures to reform NYPD’s discriminatory stop and frisk

practices, including immediate changes to the NYPD’s policies, a joint-remedial process to

consider further reforms, and the appointment of an independent monitor to oversee compliance.

Floyd v. City of New York, 959 F. Supp. 2d 668 (S.D.N.Y. 2013). The court made clear that

“[e]nsuring that people are not seized and searched by the police on the streets of New York City

without a legal basis is an important interest and that “[e]liminating the threat that blacks and

Hispanics will be targeted for stops and frisks is also an important interest.” Floyd, 959 F. Supp.

2d at 672. Further, the court ruled that the public interest in liberty and dignity under the Fourth

Amendment, and the public interest in equality under the Fourteenth Amendment, trumps

whatever modicum of added safety might theoretically be gained by the NYPD

making unconstitutional stops and frisks.” Id.

       B.      Quality of Life Stops

       Turning to the specific requested remedial measure of changes in practices involving

QOL stops, the City’s assertion that the plaintiffs seek “to strip PPD of a crime-fighting tool” at a

time when crime in Philadelphia . . . is at an unprecedented level,” City Response at 9, is flawed

from every relevant perspective. First, on the issue of alleged increases in crime, the City argues

that there is “an inverse relationship between Qol enforcement and homicide rates.” City

Response at 11. According to this theory, the more stops that are made, “the fewer the shootings

. . . in the City.” Id.; ECF No. 132-1 (Exhibits to City Response) at 4.




                                                 11
        Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 12 of 31




        But the City has misrepresented the underlying data. While homicides and shootings

have increased in the period 2016-2020, for that same period other felonies have decreased. See

Exhibit A (In 2018, violent crimes were down a total of 5%. In 2020, the year that the City

claims shows the greatest relationship between crime and reduced proactive policing, rapes were

down 18.8%, robberies with a gun down 15%, robbery without a gun down 20.1%, other

aggravated assaults down 2.9%, and property crimes were down 2.7%. The same trend holds for

2021, with total Part I crimes down 12.3% as of April 11, 2021). 8

       Moreover, the exhibits to the City Response show that there is hardly a straight-line

correlation, much less a causative relationship, between shootings and pedestrian stops. Thus,

from 2016 to 2017, pedestrian stops decreased by 35,000 stops, but the shooting rate also

decreased. See ECF No. 132-1 at 2 (showing pedestrian stops dropping from 145,659 to

107,897) & 3 (showing shooting victims dropping from 1278 to 1223). From 2017 to 2018 there

was a decrease in pedestrian stops and a slight increase in shootings, but from 2018 to 2019 there

was an increase in pedestrian stops, yet the shooting rate increased as well. See ECF No. 132-1

at 2 (showing pedestrian stops increasing from 76,456 to 79,860) & 3 (showing shooting victims

increasing from 1403 to 1465).

       Moreover, last year’s decrease in investigatory stops is almost certainly a product of

fewer people out in public during the COVID-19 pandemic and observance of social distancing. 9

There was no change in PPD policies and practices in stop and frisk policing, and police officers



8
       The charts contained in Exhibit A are available at https://www.phillypolice.com/crime-
maps-stats/ (last visited April 16, 2021).
9
        The City’s chart on QOL enforcement, ECF No. 132-1 at 1, does not include all
categories of QOL stops. For example, the chart does not include open container, public
urination, panhandling/solicitation, etc. Regardless, since this chart is only used to show a
decrease in quality of life stops, we need not address this difference at this time.
                                                12
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 13 of 31




continued to make stops on a suspicion of possession of firearms or felony crimes. The increase

in shootings in 2020, in Philadelphia and many other locations where policing tactics remained

constant, has been tied to the pandemic, which worsened poverty, unemployment, and eroded

social supports, all of which “are empirically tied” to violence. 10 It should also be noted that gun

violence was on the rise before the pandemic, and a substantial increase in car stops – from an

average of 21,000 stops per month in 2018 to 27,000 stops per month in 2019 – made no

measurable impact on gun violence. 11

       The City’s statistical approach is contradicted by its own Exhibits. Thus, in comparing

VUFA arrests for illegal firearms and the rate of shootings and homicide, ECF No. 132-1 at 3,

the data shows a steady increase in VUFA arrests from 2015 to 2019 and at the same time an

increase in shootings. We assume that the City would not suggest that more arrests caused an

increase in crime, but if that data relationship is not a reliable indicator of why homicides

increased, the City’s assertion that a decrease in proactive policing has caused the increase in

shootings is equally false. The same is true for frisks or searches of cars for weapons. In each of

six consecutive years from 2014 to 2019 searches of cars increased from 3,993 to 12,108.

Exhibit B. 12 During that same period, homicides by guns increased as well. According to the




10
       Beard JH, Jacoby SF, Maher Z, et al., Changes in Shooting Incidence in Philadelphia,
Pennsylvania, Between March and November 2020, JAMA, published online February 10, 2021.
doi:10.1001/jama.2021.1534
11
       Since car stops are considered by the City to be part of “pro-active” policing, see ECF
No. 132-1 at 2, we address that data as well.
12
       Exhibit B was assembled by the Defender Association of Philadelphia as part of a
presentation on car stops in Philadelphia, using data from the Philadelphia Police Department.
                                                 13
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 14 of 31




City’s theory, this increase in proactive policing would be considered a cause of the increase in

homicides. 13

        Importantly, Dr. Kane found that QOL stops are at the same time far less likely to yield

seizures of firearms and result in greater racial disparities than other stops. As we noted in our

Memorandum of Law, it is the rarest of cases in which a QOL stop results in a seizure of an

illegally possessed weapon, which is not surprising and reflects the common sense understanding

that having police address most quality of life stops by ordering the person to refrain, for

example, from carrying an open liquor container, before making a forcible stop, would have no

impact on the number of shootings in Philadelphia. It is significant that the City makes no

attempt to explain or rebut this powerful data point.

       Further, as a legal matter, the fact that QOL stops are generally made consistently with

Fourth Amendment standards does not justify racially disparate and biased stops. See Whren v.

United States, 571 U.S. 806 (1996) (ruling that a stop made with probable cause does not violate

the Fourth Amendment, but if the stop is motivated by the race of the suspect there would be a

Fourteenth Amendment violation). The City is also wrong in characterizing plaintiffs’ proposal

as a “blanket prohibition” on QOL stops that would “eliminate police discretion.” City Response

at 10. If the person does not agree to refrain from the prohibited conduct, police are permitted to

engage in a forcible stop. Indeed, as much as the City protests this approach, officers regularly

engage in “mere encounters” to address the conduct. Moreover, stops would also be permitted as

the first response in exigent circumstances, including those where the person may be armed or

threatens criminal conduct, or where the person has shown non-compliance as a repeat offender.


13
      As we detailed in our Memorandum of Law in Support of Motion for Remedial
Measures, ECF No. 130-2 at 11-13, the high and unexplained racial disparities in car stops is
powerful corroborating evidence of racial bias in pedestrian stops.

                                                 14
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 15 of 31




       Finally, there is an even more elementary flaw in the City’s statistical analysis. The City

makes claims about the relationship between “proactive policing” and shootings that are not

justified by data or logic and its cherry-picked data fails to make the fundamental distinction

between correlation and causation. The City proffers a “causal” relationship between the decline

in QOL stops and the rise in homicides and shootings over the past 4-5 years, and especially in

the second half of 2020, but the statistical errors in this argument are manifest.

       First, we repeat the fundamental point that correlation does not equal causation. 14 Here,

were the City to plot ice cream consumption and homicides by month of the year, it would find

two curves that sharply peak in summer months. Of course, this does not mean that a ban on ice

cream would solve the homicide problem, as there are other variables – in this case, temperature,

length of day, school attendance, that are correlated with both ice cream consumption and

homicides, and they impact both. Social scientists use many approaches to attempt to distinguish

causation the least of which is to include control variables likely to impact the data. There are

other approaches in making this distinction, for example, the use of natural experiments,

regression discontinuity, or instrumental variables, but the city has not taken this first, basic step.

       Second, if a true causal relationship exists between two variables, it should persist even

when removing one or two data points. In this case, if there is a causal relationship between

“proactive policing” and shootings, it should persist when examining the full period 2008 –

2019, and not just the beginning and end years that the city examined. When this is done, the




14
         For basic understanding of analyzing the existence of causal relationships through
statistical analysis, see, generally, David Freeman, Robert Pisani, Rover Purves, Statistics, 4th
Edition (2007); Joshua D. Angrist, Jorn-Steffen Pischke, Mostly Harmless Econometrics: An
Empiricist’s Companion (2009).
                                                  15
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 16 of 31




supposed negative relationship between proactive policing and shootings disappears, and there is

no statistically significant relationship.

        Third, the City defines “proactive policing” as the sum of pedestrian stops (QOL and all

others) and vehicle stops. Given the large number of vehicle stops (which account for 60% of

the overall number of all stops, and over 80% in some years), QOL stops, which according to Dr.

Kane made up approximately 45% of all pedestrian stops in the first quarter, 2020, constitute

only 7% of the City’s index over the time period examined, and under 4% in the most recent

years. A data set that is made up primarily of irrelevant stops (vehicles and pedestrian stops

other than QOL stops) cannot reliably show any causal impact on homicide rates by a reduction

in QOL stops.

        The City has long argued that data as to racial disparities in stop and frisk policing does

not prove racial bias, as non-racial factors may explain the disparities, and thus the necessity for

rigorous regression analysis and other racial bias benchmarks. But if raw data on racial

disparities is insufficient to show racial bias, how can raw data on rates of stops and shootings be

the controlling standard on the causes of increases in homicides in Philadelphia absent the same

rigorous regressions that the City has insisted be used on racial disparities?

        The City’s final argument, that because residents of the City have allegedly made more

complaints about crime and other conditions in their neighborhood, there should be no changes

in QOL policing, is similarly without factual or legal support. First, as a factual matter, much of

what the District Captains reported in terms of resident calls have nothing to do with QOL

offenses. For example, as shown in on the exhibits to the City’s Response, ECF No. 132-2 at 1,

in the 1st District, complaints include reckless operations of ATVs and dirt bikes, illegal parking,




                                                 16
        Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 17 of 31




short dumping, speakeasies, drug sales, and graffiti, none of which are addressed by QOL stops.

Interventions on those issues would not be impacted by plaintiffs’ remedial measure.

       Second, there is no evidence that persons who complain of these matters care how the

City responds, as long as it is done effectively. Thus, if a resident complains of a person with an

open liquor container or a homeless person causing some problem in the neighborhood, whether

the issue is resolved with an instruction to “move on,” or by means of a forcible stop and

detention is not the resident’s concern, or for that matter, her choice. Further, since QOL stops

are racially disparate and biased, whether some residents and/or the PPD believe that forcible

stops are necessary policing measures, the Consent Decree and the Fourteenth Amendment flatly

override these practices. That basic point is ignored in the welter of the City’s otherwise failed

arguments. 15

       It is hardly surprising, therefore, that Dr. Kane’s Action Plan finds higher rates of racial

disparities in QOL stops than in other categories of stops and that QOL policing is an

“ineffective” policing practice in Philadelphia. On both points, the empirical data

overwhelmingly rebuts the City’s position on this issue. There is no basis for further delay on

QOL stops. The City does not detail what data or analysis by the PAC could impact the findings

already made by the experts on both sides, and to the extent that the City is looking to other

police departments for examples of adjustments in QOL policing, there are numerous examples


15
        Nor does the City take issue with our findings of a significant number of investigations in
which officers have engaged in “mere encounters” as a first step, which is the process we
suggest. And the City is silent as well on the implications of the 3d District Captain’s
Memorandum to his officers urging them to “avoid the issue we have with the Bailey
Agreement,” by making more car stops if necessary. ECF 130-2 at 13, Exhibit C. Perhaps the
City is not concerned with a police Captain urging officers to engage in policing that gets around
the Bailey Consent Decree, but this Court should make clear that such directives will not be
tolerated.


                                                17
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 18 of 31




of departments excluding categories of stops, including QOL stops, from police responses, and

addressing the issues with responses by mental health, crisis intervention, and homeless advocate

professionals. See ECF No. 130-2 at 8 fn.5

        C.      Discipline and Incentives

        The City argues that plaintiffs’ proposed disciplinary and incentive measures should be

rejected on the grounds that (1) they are impossible to implement due to the lack of any

“workable benchmark or metric by which racial bias can reliably be assigned to individual

police officers on the basis of quantitative data analysis,” (2) they lack judicial precedent or

comparable actions by other police departments, and (3) they contravene PPD protocols and

procedures and the collective bargaining agreement with the FOP. City Response at 13. None of

these arguments are grounded in current law or practice and they reflect an admission that the

PPD is unable and unwilling to enforce its own policies and directives that prohibit racially

discriminatory policing by discipline or incentives.

        With respect to the assertion that there are no known metrics or benchmarks for assessing

racially biased policing, the City makes the extraordinary claim that the enormous data set that

has been generated over the years on racial disparities in stop and frisk practices, and which have

been applied by Dr. Kane in the City’s Action Plan, provide no guidelines or standards for

assessing whether an officer or Commander has engaged in or ignored patterns of racial bias in

stop and frisk policing. Perhaps, having written so boldly, the City immediately realized that

such a position could not possibly justify lack of accountability of officers and Commanders for

the gross racial disparities in stops and frisk, and therefore, in the very next breath (the next

paragraph), the City qualifies its stance, stating that “[o]f course none of that is to say that police

officers should not be disciplined when they exhibit racial bias.” City Response at 14.



                                                  18
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 19 of 31




According to the City, any measures must be the result of a process that is “searching and

methodical, not abrupt and reactionary.” Id.

       We fully agree and that is why the parties jointly proposed, and the Court adopted, the

provisions of the November 12, 2020 Order. The parties agreed to the root cause analysis

process to ensure that remedial measures would respond to what are the causes of the large racial

disparities (unexplained by non-racial factors) documented by Dr. Kane and Professor Abrams.

This process resulted in an Action Plan that is “searching and methodical” in its identification of

the causes of these racial disparities, and which also provide workable metrics for a fair and

effective disciplinary system. The City may have been disappointed by the findings of its own

expert, but that hardly makes his recommendations and our proposed remedial measures,

“abrupt” or “reactionary.” Moreover, in seeking another audit by the PAC, the City provides no

details regarding the PAC process, and surely noting that supports the assertion that PAC will

“get closer to the heart of the same issues,” and will produce evidence-based recommendations

on reducing racial disparities. City Response at 14 (emphasis in original). 16

       On the critical question of whether plaintiffs have proposed workable metrics and

benchmarks for developing disciplinary and incentive protocols, the City ignores the direct

relationship between data on patterns of racial disparities and bias and the metrics that can be

applied to determine which officers and Commanders should be held accountable for proven acts


16
        The City also mentions its enlistment of the MacArthur Foundation to analyze racial
patterns in policing, its project on implicit racial bias, its policies on racial discrimination, the
assignment of Accountability Officers in pilot Districts, and a Body Worn Camera pilot project,
to show its good faith efforts to reduce racial disparities in stops and frisks. We endorse these
efforts (indeed, they are reflected in the Proposed Order) as well of the work of the PAC. If they
produce data or suggested interventions that can further inform a disciplinary process for racial
bias, plaintiffs welcome those insights. We note, however, that the City’s assertion that the
MacArthur project is focused on racial disparities in pedestrian stops is inaccurate, as the data
analysis of that project is focused on arrest patterns in Philadelphia.

                                                 19
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 20 of 31




of biased policing or for a failure to correct these racially disparate patterns. That the metrics on

this issue are different from those that have been implemented on discipline for Fourth

Amendment violations (where a specific stop can be determined to be in accord with or in

violation of the Fourth Amendment based on the reasons provided for the stop) does not mean

that the PPD lacks reliable metrics for determining which officers and Commanders are

responsible for the patterns of racially biased policing.

       For example, if the data show that Officer A has stopped 50 suspects, 25 White and 25

Black, but that the stops of Blacks are almost always made without reasonable suspicion and

those of Whites are made with reasonable suspicion, there would be strong evidence of racial

bias. Hence, discipline should be considered for both Fourth and Fourteenth Amendment

violations. Similarly, if the frisk data for an officer shows that the hit rates for White suspects
                                                                                            17
was far greater than for Black suspects, discipline would be appropriate for racial bias.        These

metrics would be even stronger evidence of individual officer bias if the data set shows that other

officers in the PSA or Police District do not have similar racial disparities in their recorded stops.

And, as with other disciplinary measures, sanctions would be progressive in severity, based on

previous infractions.

       Discipline for Commanders and other supervisors is even more important as patterns (as

opposed to individual incidents) of racial bias are the best measure of the extent of racial bias in

stop and frisk policing. Accordingly, metrics for Commanders should include those we have

suggested for individual officers, but on an aggregate level of the police district or division. For

example, a Commander’s failure to properly supervise or discipline an officer with a proven




17
       Dr. Kane and Professor Abrams found strong evidence of these types of racial patterns.
See Plaintiffs Memorandum of Law, ECF. No. 130-2, at 3-5.
                                                 20
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 21 of 31




record of biased policing should be the subject of discipline or other corrective measures in the

same way that the current disciplinary system for Sergeants requires sanctions for failures to

correct officers who stop or frisk without the requisite reasonable suspicion. In addition,

Commanders should be held accountable where their districts or divisions have higher

unexplained rates of racially disparate or otherwise racially biased stops or frisks in comparison

to other districts with similar relevant characteristics such as violent crime rates, the race of the

residents, and social and economic conditions. These metrics closely reflect CompStat standards

by which Commanders are currently held accountable for crime rates in their divisions and

districts. Surely, if comparative data on crime rates, adjusted for relevant factors, can inform the

Department’s evaluations and assignments of Commanders, policing data can inform the

evaluation and possible discipline for similar supervisory actions (or inactions).

       The agreement between the parties, ECF No. 130 (Motion) ¶ 4, for a pilot project

involving “Accountability Officers” reflects an understanding by the City that the metrics

discussed above can be developed from the data analysis in which they will engage. Under the

terms of this remedial measure, accountability officers are “charged with the responsibility of

using real time data in evaluating and addressing patterns of stops and frisks without reasonable

suspicion and evaluating and addressing racial disparities and racial bias in stops and frisks

within their areas of command. The accountability officer’s review will include (a) the racial

breakdown of stops by officer in comparison to other officers in the district or division

(including officers in tactical squads or units); (b) the racial breakdown by stops and frisks

with and without reasonable suspicion by all officers in the district or division, including

tactical squads and units; (c) officers with very high numbers of stops (and their racial

breakdown); and (d) stops for QOL offenses.” The City’s assignments of these officers would



                                                  21
        Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 22 of 31




make no sense if the factors that they must consider in the accountability process are not

reliable metrics for determining racially biased patterns in stop and frisk policing.

       Given all of these factors, the City’s assertion that these “categories of information”

cannot be used for internal accountability since the “plaintiffs never explain how this

information could fairly be extrapolated into findings of actual racial bias against individual

police officers and supervisors,” City Response at 18 (emphasis in original), ignores the basic

point that data that show unexplained racial disparities, as with any other patterns of

misconduct, provide workable metrics for a disciplinary system.

       The proposed remedial disciplinary measures do not mandate any specific set of metrics

or benchmarks, much less a schedule for sanctions; rather, they require the PPD to assess the

data already widely available (and any other data later found to be relevant) to establish the

metrics for disciplinary accountability for racially biased stop and frisk policing. We have

provided specific examples of workable metrics (notably, these will also guide the efforts of the

accountability officers), but our proposed remedial measure leaves the initial drafting of

disciplinary rules and metrics to the PPD. In this context, the City’s assertion that we seek to

“punish the Police Department, rather than [making] an effort to reach the heart of the issue,”

City Response at 19, ignores the current collaborative efforts at reform, and fails to recognize

plaintiffs’ patience (which is not endless) in a process that will achieve compliance with the

Consent Decree.

       Finally, the argument that there is no legal precedent for accountability measures for a

Commander’s failure to properly supervise and discipline its officers for constitutional violations

contradicts decades of decisions of the Supreme Court and the lower federal courts. In Monell v.

Department of Social Services, 436 U.S. 658 (1978), the Court made clear that municipalities



                                                22
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 23 of 31




and police departments are constitutionally accountable for policies, practices, and customs that

violate the Constitution. The Court further explained the rationale for this system of

accountability in Owen v. City of Independence, 445 U.S. 622, 652 (1980), where it stated that

municipal liability will “encourage those in policymaking position to institute internal rules and

programs designed to minimize the likelihood of unintentional infringements on constitutional

rights,” and in “preventing those ‘systemic’ injuries that result from . . . behavior of several

governmental officials . . .”

       More specifically, the Court has ruled that a police department’s failure to supervise,

train and discipline officers with deliberate indifference to the risk of resulting constitutional

violations is itself grounds for judicial sanctions. City of Canton v. Harris, 489 U.S. 378 (1989).

The Third Circuit has issued numerous decisions applying these settled principles and holding

governmental entities liable for violations of rights caused by a lack of oversight, supervision,

and discipline. See, e.g., Forrest v. Parry, 930 F.3d 93 (3d Cir. 2019) (Monell liability

established by failure of the police department to properly supervise and discipline officers);

Estate of Roman v. City of Newark, 914 F.3d 789 (3d Cir. 2019) (failure to train and discipline

officers on Fourth Amendment search violations); Beck v. City of Pittsburgh, 89 F.3d 966 (3d

Cir. 1996) (investigative and disciplinary process “must have some teeth;” and “formalism is

often the last refuge of scoundrels”).

       In the face of this controlling authority, the City’s assertion that is lacks the tools or

metrics for a disciplinary system to ensure accountability for racial bias, is nothing short of an

admission that its policies prohibiting racially biased policing are “aspirational” only and will not

be enforced by a disciplinary process. Moreover, the argument that the PPD is limited in

fashioning disciplinary and incentive protocols to promote equality in stop and frisk policing by



                                                  23
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 24 of 31




reason of state law and its collective bargaining agreement with the FOP lacks factual or legal

support. As a factual matter, as the City itself acknowledges, City Response at 21-22, state law

permits a police department to discipline any officer for “neglect or violation of an official duty.”

Surely, racially biased policing, or deliberate indifference to such policing by the Department or

its Commanders, is a neglect or violation of an official duty. Nor does the City cite to any CBA

provision that would preclude such discipline. Even more to the point, as our review of the

Consent Decree provisions on racial disparities and of the relevant Fourteenth Amendment court

decisions, supra, plainly demonstrate, that this Court has the power to remedy violations of the

Equal Protection Clause, notwithstanding state statutes or labor agreements to the contrary.

       Finally, the reasons that support a robust disciplinary system also support a system for

incentives for non-discriminatory policing by officers and supervisors. The City protests that it

makes no sense to reward legal policing as that is expected of all officers and supervisors, but as

this case shows, stop and frisk policing has long violated Constitutional norms and, therefore,

measures that would not be required where police act consistently with legal restriction, are now

required. Further, the PPD regularly considers officer and supervisor performance in

assignments and promotions. This management prerogative is available on the critical

performance metric of non-discriminatory policing prong, and incentives or rewards in the

context of assignments, promotions, and employee evaluations that reflects fidelity to racial

equality should be required.

IV.    Conclusion

       In its objections to the plaintiffs’ motion, the City misstates the history of this case and

the findings of their own expert, misapplies basic causation analysis to their own data, and

misapprehends the authority of this Court to order remedial measures addressing the pattern of



                                                 24
         Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 25 of 31




racially biased stops and frisks in Philadelphia. For the reasons in the plaintiffs’ original motion,

memorandum of law and the instant reply, we request that the Court enter the Proposed Order as

a first, but essential, step in ensuring compliance with the Consent Decree and the Constitution.



                                              Respectfully submitted,

                                              /s/ David Rudovsky_____
                                              David Rudovsky
                                              Paul Messing
                                              Susan Lin
                                              Kairys, Rudovsky, Messing, Feinberg & Lin, LLP

                                              Mary Catherine Roper
                                              ACLU of Pennsylvania

                                              Counsel for Plaintiffs




                                                 25
Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 26 of 31




                    EXHIBIT A
                   Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 27 of 31

                                        PHILADELPHIA POLICE DEPARTMENT
                    MAJOR CRIMES - CITYWIDE - AS REPORTED TO P.P.D. FOR 2018
                                                      INCIDENT SECTION
                                                                                             YEAR TO 12/31
         VIOLENT CRIME                                            2017                                    2018               % Change
Homicide                                                          314                                      344                  10%
Rape                                                              1151                                    1048                  -9%
Robbery/Gun                                                       2449                                    2163                 -12%
Robbery/Other                                                     3547                                    3066                 -14%
Aggravated Assault/Gun                                            2207                                    2327                   5%
Aggravated Assault/Other                                          5377                                    5325                  -1%
 TOTAL VIOLENT CRIME OFFENSES                                    15045                                   14273                  -5%

            PROPERTY CRIME                                        2017                                                2018   % Change
Burglary/Residential                                              5163                                                5072      -2%
Burglary/Commercial                                               1399                                                1401       0%
Theft of Motor Vehicle Tag                                        1906                                                1630     -14%
Theft from Person                                                 608                                                 524      -14%
Theft from Auto                                                  11396                                               11939       5%
Theft                                                            14449                                               15419       7%
Retail Theft                                                      7743                                                7407      -4%
Auto Thefts                                                       5694                                                5997       5%
      TOTAL PROPERTY OFFENSES                                    48358                                               49389       2%
    TOTAL PART ONE OFFENSES                                      63403                                               63662     0%
                         Note: All figures presented are based on preliminary Philadelphia Police Department crime data.
                                       This crime data is subject to reclassification upon further investigation.
                                 Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 28 of 31

                                                                                                               This report was executed on: 12/28/2020 12:37:54 PM

                                                            PHILADELPHIA POLICE DEPARTMENT
                                                                  Major Crimes as reported to PPD

                                                                       CITYWIDE
                                                            2020 52 (12/21/2020 to 12/27/2020)
                                     Note: All figures presented are based on preliminary Philadelphia Police Department crime data.
                                                  This crime data is subject to reclassification upon further investigation.

                                                                    INCIDENT SECTION¹
                                     LAST TWO WEEKS                                      LAST 28 DAY PERIOD                                    YEAR TO 12/27
                                                                                                  (11/30/2020 to
Violent Crime                    Week 51            Week 52       (11/02/2020 to 11/29/2020)
                                                                                                    12/27/2020)
                                                                                                                       % Change        2019      2020      % Change

Homicide²                           8                  3                      36                        29               -19.4%         346      469           35.5%
Rape                                10                 14                     54                        53                -1.9%        1011      821           -18.8%
Robbery/Gun                         56                 54                    195                       248               27.2%         2169      1844          -15.0%
Robbery/Other                       35                 37                    190                       157               -17.4%        3461      2766          -20.1%
Aggravated Assault/Gun              74                 86                    349                       304               -12.9%        2599      3798          46.1%
Aggravated Assault/Other            76                 57                    386                       272               -29.5%        5555      5393          -2.9%

TOTAL VIOLENT CRIME OFFENSES       259                251                    1210                     1063               -12.1%        15141    15091          -0.3%

                                                                        (11/02/2020 to            (11/30/2020 to
Property Crime                   Week 51            Week 52
                                                                          11/29/2020)               12/27/2020)
                                                                                                                       % Change        2019      2020      % Change

Burglary/Residential                46                 62                    278                       260                -6.5%        4727      3571          -24.5%
Burglary/Commercial                 39                 41                    155                       146                -5.8%        1339      3255          143.1%
Theft of Motor Vehicle Tag          54                 37                    198                       188                -5.1%        1695      2403          41.8%
Theft from Person                   1                  5                      31                        24               -22.6%         580      335           -42.2%
Theft from Auto                    154                182                    804                       737                -8.3%        11435    10328          -9.7%
Theft                              206                223                    896                       912                1.8%         15329    12506          -18.4%
Retail Theft                       182                172                    531                       775               46.0%         8814      7740          -12.2%
Auto Theft³                        182                118                    821                       762                -7.2%        6894      9295          34.8%

TOTAL PROPERTY CRIME OFFENSES      864                840                    3714                     3804                2.4%         50813    49433          -2.7%

TOTAL PART ONE OFFENSE             1123              1091                    4924                     4867                -1.2%        65954    64524          -2.2%

Shooting Incidents                 68                 50                     374                      274                -26.7%        2339     3884           66.1%

Shooting Victims                   38                 49                     206                       166               -19.4%        1446     2222           53.7%


Notes:
1 Incidents are counted using dispatch dates, except for those noted below
2 Homicides are counted using assault dates; FBI UCR uses case assigned dates and these counts using different dates may not match
3 Auto theft counts on CompStat sheet shows the number of vehicles stolen, not the number of incidents
4 Shooting victim counts use date of occurrence
X Shooting incidents are any incident with a firearm discharge, with or without a victim struck, as determined by detective investigation
                                 Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 29 of 31

                                                                                                                   This report was executed on: 4/12/2021 7:47:43 AM

                                                            PHILADELPHIA POLICE DEPARTMENT
                                                                  Major Crimes as reported to PPD

                                                                            CITYWIDE
                                                            2021 15 (04/05/2021 to 04/11/2021)
                                     Note: All figures presented are based on preliminary Philadelphia Police Department crime data.
                                                  This crime data is subject to reclassification upon further investigation.

                                                                    INCIDENT SECTION¹
                                     LAST TWO WEEKS                                      LAST 28 DAY PERIOD                                    YEAR TO 04/11
                                                                                                  (03/15/2021 to
Violent Crime                    Week 14            Week 15       (02/15/2021 to 03/14/2021)
                                                                                                    04/11/2021)
                                                                                                                        % Change       2020      2021      % Change

Homicide²                           5                  9                      32                        28               -12.5%         100      125           25.0%
Rape                                13                 11                     67                        60               -10.4%         255      232           -9.0%
Robbery/Gun                         34                 40                    126                       144                14.3%         576      588           2.1%
Robbery/Other                       29                 17                    172                       115               -33.1%         886      597           -32.6%
Aggravated Assault/Gun              85                115                    287                       352                22.6%         748      1108          48.1%
Aggravated Assault/Other            60                 47                    348                       286               -17.8%        1430      1152          -19.4%

TOTAL VIOLENT CRIME OFFENSES       226                239                    1032                      985                -4.6%        3995      3802          -4.8%

                                                                        (02/15/2021 to            (03/15/2021 to
Property Crime                   Week 14            Week 15
                                                                          03/14/2021)               04/11/2021)
                                                                                                                        % Change       2020      2021      % Change

Burglary/Residential                52                 51                    247                       225                -8.9%        1055      868           -17.7%
Burglary/Commercial                 19                 13                    115                        67               -41.7%         388      333           -14.2%
Theft of Motor Vehicle Tag          17                 0                     203                       108               -46.8%         469      649           38.4%
Theft from Person                   5                  7                      17                        24                41.2%         144      83            -42.4%
Theft from Auto                    144                176                    693                       700                1.0%         3185      2579          -19.0%
Theft                              231                196                    859                       838                -2.4%        3751      3035          -19.1%
Retail Theft                       107                 96                    664                       505               -23.9%        3026      2429          -19.7%
Auto Theft³                         66                 23                    668                       364               -45.5%        2282      2269          -0.6%

TOTAL PROPERTY CRIME OFFENSES      641                562                    3466                     2831               -18.3%        14300    12245          -14.4%

TOTAL PART ONE OFFENSE             867                801                    4498                     3816               -15.2%        18295    16047          -12.3%

Shooting Incidents                 31                 48                     211                      152                -28.0%        732       828           13.1%

Shooting Victims                   29                 48                     149                       145                -2.7%        389       546           40.4%


Notes:
1 Incidents are counted using dispatch dates, except for those noted below
2 Homicides are counted using assault dates; FBI UCR uses case assigned dates and these counts using different dates may not match
3 Auto theft counts on CompStat sheet shows the number of vehicles stolen, not the number of incidents
4 Shooting victim counts use date of occurrence
X Shooting incidents are any incident with a firearm discharge, with or without a victim struck, as determined by detective investigation
Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 30 of 31




                    EXHIBIT B
Case 2:10-cv-05952-JP Document 133 Filed 04/16/21 Page 31 of 31

           Vehicle Searches and Firearm Homicides
